Citation Nr: 0108540	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-01 248	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel




INTRODUCTION

The veteran had active service from December 1945 to July 
1947.  He died on July [redacted], 1997.  The appellant is his widow.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision, in which the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO) denied the appellant entitlement to service 
connection for the cause of the veteran's death.  The Board 
affirmed the RO's decision in July 2000.

The appellant appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on an Appellee's Unopposed Motion for Remand and to 
Stay Further Proceedings (motion) filed by the appellee in 
November 2000, the Court vacated the Board's July 2000 
decision denying entitlement to service connection for the 
cause of the veteran's death and remanded the matter for 
readjudication in accordance with the motion.  In a February 
2001 letter, the appellant's representative requested that 
the case be remanded to the RO for development under the 
Veterans Claims Assistance Act of 2000 (VCAA).  No particular 
evidence to support the claim was identified.  On March 13, 
2001, the Board granted the appellant's motion to have the 
case advanced on the docket. 


REMAND

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  The Board denied the appellant this benefit in July 
2000 based on rationale that was then valid, but upon which, 
due to a recent change in the law, the Board may no longer 
rely.  Specifically, the Board found that 


there was no competent medical evidence of record 
establishing a nexus between the cause of the veteran's death 
and his period of active service, and based on that finding, 
concluded that the appellant had not submitted evidence of a 
well-grounded claim of entitlement to service connection for 
the cause of the veteran's death.  

The appellant appealed the Board's July 2000 decision to the 
Court, and while her appeal was pending, a bill was passed 
that eliminates the need for a claimant to submit a well-
grounded claim and enhances the VA's duty to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case the VCAA fundamentally 
alters the VA's duties to notify and assist the appellant, 
and this alteration appears to favor the appellant.  
Therefore, consistent with the direction of the Court, 
readjudication of the appellant's claim is in order.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b) 
(West 1991); 38 C.F.R. § 3.312 (2000).  A veteran's death 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

In this case, the veteran died on July [redacted], 1997 at the age of 
67.  His Certificate of Death notes the immediate cause of 
death as renal failure due to diabetes mellitus.  It also 
notes that chronic obstructive pulmonary disease (COPD) and 
status post amputation, bilateral lower extremities, were 
other significant conditions that contributed to the 
veteran's death, but did not result in the underlying cause.  
Despite these findings, the appellant contends that the 
veteran's death was caused by a blood disorder that developed 
in service and that the veteran should have been service 
connected for this disorder during his lifetime.  In the 
alternative, she contends that the veteran's death resulted 
from many service-related residuals.  The appellant's 
representative contends more specifically that the veteran's 
death resulted from symptoms documented in service, including 
those related to pneumonia.  

Under the VCAA, the VA has a duty to notify the appellant and 
her representative of any information and any medical or lay 
evidence needed to substantiate a claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  In this 
case, the Board believes that the appellant has been 
adequately notified regarding the evidence needed to 
substantiate her claim and that the RO has taken action that 
is consistent with the VCAA provisions pertaining to the duty 
to notify.  After the appellant appealed the RO's November 
1998 rating decision denying entitlement to service 
connection for the cause of the veteran's death, the RO 
issued a statement of the case that cited all provisions 
pertinent to the appellant's claim and explained that there 
was no evidence relating the veteran's death to service 
(evidence that was previously required to well ground a claim 
and that is still required to grant a service connection 
claim on the merits).  Thereafter, the Board denied the 
veteran's claim on the same basis and informed the appellant 
of the reasons and bases for the denial.  Despite the 
information provided by the RO and Board, the appellant has 
not submitted any medical opinion linking the veteran's death 
to his period of active service.  

In addition to notice received from the RO, documentation of 
record dated from 1947 to 1991 alerts the appellant to the 
type of evidence needed to prevail in her claim for service 
connection.  In this regard, the Board notes that, during his 
lifetime, the veteran filed multiple claims for service 
connection for multiple disorders, including, in part, a 
blood disease characterized as polycythemia vera, impetigo, 
residuals of a flu shot, residuals of exposure to explosives, 
and residuals of multiple contusions.  The RO denied all of 
these claims, but in notifying the veteran of these denials, 
consistently informed him that he needed to submit medical 
evidence relating his claimed disorders to his period of 
active service.  

Although the appellant has not filed medical evidence of a 
nexus, she has submitted a written statement explaining why 
she believes the veteran's blood disease manifested in 
service.  Therein, she points out that the veteran had his 
blood tested in service, the results of which confirmed 
hematocrit at 52, the same finding on which a physician based 
a diagnosis of polycythemia in the 1950s.  She also notes 
that, in the 1970s, physicians told the veteran that this 
disease was life threatening.  The appellant did not submit 
this statement in support of her claim for service connection 
for the cause of the veteran's death.  Rather, she filed it 
in August 1993, before the veteran died, presumably with the 
purpose of initiating a claim for service connection for a 
blood disorder on the veteran's behalf.  The RO did not 
respond to the letter, nor did it attempt to obtain records 
of the physicians' visits that allegedly took place in the 
1950s and 1970s.  

In light of the appellant's recent assertion that the blood 
disorder discussed in the August 1993 letter caused the 
veteran's death, the Board believes that the RO should assist 
the appellant in obtaining records of the physicians' visits 
mentioned in the letter.  Although the appellant has not 
indicated how such evidence might support her claim, the VCAA 
appears to require that such assistance be provided.  

Under the VCAA, the assistance provided to a claimant shall 
include obtaining relevant records (including private 
records) that the claimant adequately identifies.  The VA is 
not required to assist if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
this case, service medical records confirm that the veteran 
had hematocrit at 52 in June 1946, which according to 
chemical and hematology findings dated June 1993, is outside 
the normal reference range of 38 to 50 for hematocrit.  In 
addition, VA outpatient treatment records disclose that 
physicians placed importance on the veteran's hematocrit 
level and that higher hematocrit levels (in excess of 50) 
corresponded with increases in the severity of the veteran's 
polycythemia vera.  Coupling this with the veteran's 
assertions that the disease is life threatening and with 
information showing that other serious disorders, including 
hypertension, gout, stroke and thrombotic disease (albeit 
none of which are listed on the veteran's death certificate), 
are common complications of polycythemia, see 60 Fed. Reg. 
49,227 (September 22, 1995); see also Ennis v. Brown, 4 Vet. 
App. 523, 526 (1993), the Board believes that further 
development is warranted to assist the appellant in 
substantiating her claim.  Accordingly, on Remand, the RO 
should contact the appellant and request her to identify the 
names and addresses of the physicians noted in her August 
1993 letter.  The RO should also request the appellant to 
identify with greater specificity the dates the veteran was 
treated by these physicians.  

In addition, there are other outstanding medical records that 
may be pertinent to the appellant's claim and should 
therefore be obtained.  For instance, in a written statement 
submitted in June 1996, the veteran indicated that he had 
been receiving Social Security Administration (SSA) 
disability benefits since 1975.  However, the records on 
which SSA relied in determining that the veteran was disabled 
are not in the claims file.  As well, multiple VA forms 10-
7131 (Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) and VA Forms 10-7132 
(Status Change) reflect that the veteran was hospitalized or 
treated on an outpatient basis at VA Medical Centers in from 
1977 to 1995 for multiple disorders, including his blood 
disease, diabetes mellitus and COPD.  Records of this 
treatment are not in the claims file.  While the appellant 
has not asserted that this evidence is relevant to her claim, 
the Board finds that, consistent with VCAA, this evidence may 
be relevant and should be obtained if still available. 

Finally, once the RO has completed all of the development 
requested, it should determine whether, pursuant to the VCAA, 
the appellant's claims file should be transferred to an 
appropriate medical specialist for an opinion as to the cause 
of the veteran's death.  The RO should also determine whether 
any other development is needed to comply with the VCAA's 
duty to assist provisions.

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request her to furnish the names and 
addresses of the medical providers who 
allegedly treated the veteran's blood 
disease in the 1950s and 1970s, and the 
specific dates of that treatment. 

2.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of the treatment identified by 
the appellant as well as records of the 
treatment rendered by the VA from 1977 to 
1995 (provided these records have not yet 
been obtained).  The RO should also 
obtain and associate with the claims file 
the records on which SSA based its 
determination that the veteran was 
disabled.

3.  Thereafter, if deemed appropriate, 
the RO should transfer the veteran's 
claims file to an appropriate VA medical 
specialist for the purpose of 
ascertaining the cause of the veteran's 
death.  The RO should request the 
physician to review the entire claims 
file and based on the evidence contained 
therein offer an opinion as to whether it 
is as least as likely as not that a 
disability of service origin caused, 
hastened, or substantially and materially 
contributed to the veteran's death.  The 
examiner should express clearly the 
rationale upon which his or her opinion 
is based.

4.  If applicable, the RO should then 
review the opinion to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

5.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

6.  Finally, the RO should readjudicate 
the appellant's claim.  If the RO denies 
the benefit sought, it should provide the 
appellant and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to ensure that the appellant is 
afforded due process of law and that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The appellant has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




